Argued November 19, 1924.
The parties to this proceeding in divorce are the same as in No. 75, April Term, 1925. But here the libel was filed by the wife, charging the husband with adultery and asking for a divorce a mensa et thoro with alimony. The respondent is now paying the libellant $100 a month for her support and maintenance. The same master who recommended a divorce in the other case found that in this the charge was not sustained by the evidence and recommended that a divorce be refused. Again the court below disagreed with the master and entered a decree separating the libellant from the respondent from bed and board, reserving the fixing of the alimony until testimony is taken with relation to the estate of the husband and his ability to pay. The only question raised by the assignments of error is whether under the evidence the appellant is entitled to the decree. Again we agree with the court below, but deem it undesirable to discuss the testimony in detail. The evidence of the respondent's adultery is established in as satisfactory a manner as that fact is ever established by circumstantial evidence. The corespondent took refuge in flight and did not appear at the hearing, although an effort was made by the libellant to subpoena her. The testimony of the defendant *Page 43 
tended to strengthen rather than weaken the wife's case.
The decree is affirmed at the appellant's cost.
PORTER, J., did not sit in this case and took no part in its decision.